
	
		II
		Calendar No. 466
		112th CONGRESS
		2d Session
		H. R. 1160
		[Report No. 112–190]
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 31, 2011
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			July 19, 2012
			Reported by Mrs. Boxer,
			 without amendment
		
		AN ACT
		To require the Secretary of the Interior to
		  convey the McKinney Lake National Fish Hatchery to the State of North Carolina,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 McKinney Lake National Fish Hatchery
			 Conveyance Act.
		2.Conveyance of
			 Mckinney Lake National Fish Hatchery
			(a)DefinitionsIn
			 this section:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(2)StateThe
			 term State means the State of North Carolina.
				(b)ConveyanceNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall convey to the State, without reimbursement, all right, title, and
			 interest of the United States in and to the property described in subsection
			 (c), for use by the North Carolina Wildlife Resources Commission as a component
			 of the fish and wildlife management program of the State.
			(c)Description of
			 propertyThe property referred to in subsection (b) is comprised
			 of the property known as the McKinney Lake National Fish
			 Hatchery, which—
				(1)is located at 220
			 McKinney Lake Road, Hoffman (between Southern Pines and Rockingham), in
			 Richmond County, North Carolina;
				(2)is a warmwater
			 facility consisting of approximately 422 acres; and
				(3)includes all
			 improvements and related personal property under the jurisdiction of the
			 Secretary that are located on the property (including buildings, structures,
			 and equipment).
				(d)Use by
			 State
				(1)UseThe
			 property conveyed to the State under this section shall be used by the State
			 for purposes relating to fishery and wildlife resources management.
				(2)Reversion
					(A)In
			 generalIf the property conveyed to the State under this section
			 is used for any purpose other than the purpose described in paragraph (1), all
			 right, title, and interest in and to the property shall revert to the United
			 States.
					(B)Condition of
			 propertyIf the property described in subparagraph (A) reverts to
			 the United States under this paragraph, the State shall ensure that the
			 property is in substantially the same or better condition as the condition of
			 the property as of the date of the conveyance of the property under this
			 section.
					(C)ExceptionThis
			 paragraph shall not apply with respect to use of the property under subsection
			 (e).
					(e)Use by
			 SecretaryThe Secretary shall
			 require, as a condition and term of the conveyance of property under this
			 section, that the State shall, upon the request of the Secretary, allow the
			 United States Fish and Wildlife Service to use the property in cooperation with
			 the Commission for propagation of any critically important aquatic resources
			 held in public trust to address specific restoration or recovery needs of such
			 resource.
			
	
		July 19, 2012
		Reported without amendment
	
